Citation Nr: 1829133	
Decision Date: 05/21/18    Archive Date: 06/05/18

DOCKET NO.  12-15 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, characterized as posttraumatic stress disorder (PTSD) with alcohol and substance abuse, and depression.

2.  Entitlement to service connection for bladder cancer.

3.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Veteran represented by:	Karl A. Kazmierczak, Esq.


WITNESSES AT HEARING ON APPEAL

The Veteran and T. D.


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from August 1955 to August 1958.  These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony at a hearing before the undersigned in May 2014 pertaining to the issue of entitlement to service connection for a psychiatric disability, characterized as posttraumatic stress disorder (PTSD) with alcohol and substance abuse, and depression.  On his March 2016 VA Form 9, the Veteran indicated that he wanted a hearing before a Veterans Law Judge on the issues of entitlement to service connection for bladder cancer and diabetes mellitus.  He was scheduled for such a hearing; however, the Veteran cancelled the hearing and has not rescheduled.  As such, the hearing request for these issues is considered withdrawn.  38 C.F.R. § 20.704 (2017). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


REMAND

The Veteran's service records are considered fire-related.  See March 2010 letter to Veteran.  In such cases, there is a heightened obligation to assist the Veteran in the development of the case, to explain findings and conclusions, and to consider carefully the benefit of the doubt rule in cases.  See Washington v. Nicholson, 19 Vet. App. 362, 369- 70 (2005); see also Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005)  (citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  However, the legal standard for proving a claim for service connection is not lowered. Rather, it increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

It appears that there are outstanding medical records with regard to the Veteran's claims for entitlement to service connection for diabetes mellitus and for bladder cancer.  The duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).  VA has a duty to obtain records of treatment reported by a private physician.  Massey v. Brown, 7 Vet. App. 204 (1994). 

A January 2010 VA medical record reflects the Veteran's report that he had three surgeries since 2003 for bladder cancer.  In addition, VA medical records reflect that the Veteran began receiving treatment through the VA in January 2010 and that his medications at that time included glipizide for diabetes.  However, there are no medical records in the claims file showing treatment prior to January 2010 by the VA or a private provider.  On remand, these records should be obtained and added to the claims file.

With regard to the Veteran's claim for entitlement to service connection for a psychiatric disability, characterized as PTSD with alcohol and substance abuse, and depression, a VA opinion was provided in March 2017.  The examiner opined that the Veteran did not have military service which correlated with his claim of PTSD due to Vietnam service, and that the most likely diagnosis for the Veteran was dementia.  However, the examiner did not address the diagnosis of depression in the record, or the reports that he attempted suicide in 2000, which appeared to pre-date his dementia.  In addition, the Veteran, through his representative, has contended that he has PTSD due to fear of hostile military or terrorist activity.  As it is unclear whether the Veteran has a diagnosis of PTSD due to fear of hostile military or terrorist activity and whether his depression is related to service, the Veteran should be provided with a VA examination in order to obtain an opinion as to whether he has a current acquired psychiatric disorder related to service.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment pertaining to his claims for entitlement to service connection for bladder cancer and for diabetes mellitus.  After obtaining any necessary authorization from the Veteran, all outstanding records-in particular records showing surgeries for his bladder cancer and treatment for diabetes mellitus prior to January 2010-should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford her an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records. 
 
If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C. § 5103A (b)(2) and 38 C.F.R. § 3.159 (e).

2.  Schedule the Veteran for a VA examination to determine the etiology of all psychiatric disorders diagnosed since February 2010.  All indicated tests and studies should be conducted.

The claims file and this remand must be reviewed by the examiner; consideration of such should be reflected in the completed examination report or in an addendum.

(a)  If a diagnosis of PTSD is warranted, indicate whether the claimed in-service stressor is related to the Veteran's fear of hostile military or terrorist activity.

(b)  The examiner must discuss whether it is at least as likely as not (50 percent or more probability) that any psychiatric disorder diagnosed since February 2010, including depression, was caused or aggravated by one or more of the Veteran's reported in-service stressors or by any other aspect of his qualifying active service.

(c)  For any acquired psychiatric disorder found to be service-related, state whether it is at least as likely as not (50 percent or greater probability) that such a disorder caused or aggravated any current substance abuse disorder.

In reaching his or her conclusions, the examiner must specifically consider: (1) the Veteran's medical record which contain his description of his stressors; (2) the Veteran's May 2014 stressor statement; and (3) the opinion from the Veteran's private physician diagnosing PTSD and opining that the Veteran's current PTSD symptoms are more likely than not related to his in-service experiences.

The examiner must provide reasons for each opinion. 

3.  Readjudicate the issues on appeal.  If any benefit on appeal remains denied, issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).



______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




